Citation Nr: 1045318	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left leg disability, 
claimed as secondary to the Veteran's right knee disability.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to the Veteran's right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1953 to November 
1956.

These matters came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In January 2009, the Veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims file.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in August 2007 for further development and 
adjudicative action.  As set forth below, the development was not 
accomplished in the manner directed by the Board in the remand.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Board instructed the AMC in the prior remand to obtain the 
Veteran's permission and release to request copies of all 
available clinical and hospital records and examination reports 
extant from the his former employers, Eaton Corporation and the 
U.S. Postal Service.  The March 2010 AMC letter only asked the 
Veteran to have his employers complete the enclosed VA Forms 21-
4192, Request For Employment Information.  This form does not ask 
the employer to provide any medical records related to the 
employee.  Consequently, the RO/AMC did not comply with the 
remand instructions.  Therefore, another remand is mandatory.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  If not already obtained on the prior 
remand, the Veteran should be requested to 
provided the dates and other relevant 
information concerning his employment with 
the Eaton Corporation and the United States 
Postal Service.  After obtaining any 
necessary privacy releases from the 
Veteran, copies of all available 
clinical and hospital records and 
examination reports should be requested.  
Any attempts to procure such records must be 
associated with the claims file.  If the 
records are deemed unobtainable, a formal 
finding must be made by the RO/AMC.

2.  Thereafter, the claim should be 
readjudicated de novo on the basis of any 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran 
and the representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond. 

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



